EXHIBIT 10

SEPARATION AGREEMENT

                    This Separation Agreement ("Agreement") is between SOUTHERN
MICHIGAN BANCORP, INC. ("Corporation") and RICHARD E. DYER ("Executive").

                    Executive has been employed by the Corporation and its
Affiliate FNB Financial ("Bank") pursuant to an Amended and Restated Employment
Agreement effective as of March 26, 2008 ("Employment Agreement"). This
Agreement sets forth the agreed terms for Executive's separation from employment
with the Corporation, the Bank, and all other Affiliates (as defined in the
Employment Agreement). Therefore, the parties agree as follows.

          1.          Termination of Employment. Executive hereby resigns
effective July 18, 2008 from all positions that he holds with or on behalf the
Corporation and all Affiliates, including but not limited to his directorships
on the Boards of Directors of the Corporation and the Bank.

          2.          Payments by the Corporation. The Corporation will make the
following payments to the Executive.

          (a)   Salary Continuation. The Corporation will pay Executive
$6,170.92 per bi-weekly pay period (prorated for any partial payroll period) for
the 52 week period beginning with the week of July 20, 2008 and ending with the
week of July 12, 2009 (the "Severance Pay Period"), subject to required payroll
withholding.

          (b)   Health Coverage Continuation. The Corporation will reimburse the
Executive for the COBRA continuation premiums incurred by Executive to continue
Executive's current employee and dependent health, dental, and prescription drug
coverage in effect during the Severance Pay Period, provided (A) that Executive
elects and remains eligible for COBRA continuation coverage, (B) that Executive
continues to pay the normal employee contribution for such coverage, (C) that
the Corporation's obligation to provide coverage will end if Executive becomes
eligible for comparable coverage from a new employer and (D) that reimbursements
under this Section will be made within thirty (30) days after the Executive
submits documentation of the reimbursable expense.

          (c)   Outplacement Assistance. The Corporation will reimburse up to
$5,000.00 of outplacement assistance from an outplacement assistance firm
selected by Executive and approved by the Corporation (whose approval shall not
be unreasonably withheld). Expenses must be incurred under this Section not
later than December 31, 2009 and will be reimbursed within 30 days after
Executive submits documentation of the reimbursable expense.

          (d)   Unused Vacation. The Corporation will pay Executive for any
accrued unused current-year vacation pay to which Executive is entitled under
the Corporation's vacation pay policy, to be paid with the pay check for the
first pay period after the effective date of this Agreement.


--------------------------------------------------------------------------------




          (e)   Auto. The Corporation will promptly transfer to Executive free
and clear title to the 2006 Buick Lucerne CSX that has been provided for
Executive's use during his employment. Executive accepts the auto "as is", with
no warranties from the Corporation or Affiliates, and understands that after
transfer of title all insurance, maintenance and other expenses relating to the
auto will be Executive's responsibility. The parties agree that the fair market
value of the auto is $18,760. Required payroll withholding will be deducted from
the payments under Section 2(a).

          (f)   Additional Provisions Regarding Payments. No payments will be
made under this Agreement until it takes effect pursuant to Section 7. Executive
will receive the Salary Continuation provided in Section 2(a) notwithstanding
any other earnings that Executive may have, and without any offset or deduction
other than required payroll withholding. If Executive dies during the Severance
Pay Period, Salary Continuation under Section 2(a) will continue for the
remainder of the Severance Pay Period for the benefit of Executive's designated
beneficiary (or Executive's estate if Executive fails to designate a
beneficiary), and health coverage continuation under Section 2(b) will continue
for Executive's eligible dependants for the remainder of the Severance Pay
Period provided that they remain eligible for COBRA coverage and that they
continue to pay the normal employee contribution for such coverage.

          3.          Release of Claims. Executive hereby waives and releases
any claims that Executive might otherwise have against the Corporation, the
Bank, any Affiliate, or any of their officers, directors, employees or agents.
The released claims include: any claims related to Executive's employment with
the Corporation, the Bank or any Affiliate; any right to further compensation or
benefits from the Corporation or any Affiliate (except as specifically provided
in this Agreement); any rights with respect to awards of stock options or
restricted stock under the Corporation's Stock Incentive Plan of 2005 (all of
which options and restricted stock rights are hereby terminated); any claims
under any agreement (including the Employment Agreement except as specifically
provided in this Agreement); and any claims relating to any legal duty,
including but not limited to any claims under the federal Age Discrimination in
Employment Act or any other statute. This release of claims does not apply,
however: to the payments provided for in Section 2 above; to Executive's pending
claims under the health insurance program; to any vested account under the
Corporation's qualified retirement plan; or to any rights of indemnification to
which the Executive may be entitled under the Articles of Incorporation or
Bylaws of the Corporation or the Bank.

          4.          Transitional Assistance. During the first 30 days after
termination of Executive's employment Executive will provide transitional
assistance by telephone to the Corporation and its Affiliates as reasonably
requested by the Corporation's Chief Executive Officer, at Executive's
reasonable convenience and without substantial interference with Executive's
other activities or commitments.

          5.          Reaffirmation of Commitments. Executive understands and
agrees that his entitlement to the payments provided under Section 2 of this
Agreement is conditioned on his continued compliance with his commitments in
Sections 11, 12 and 13 of the Employment Agreement and the Transition Agreement
dated effective December 1, 2007.


2

--------------------------------------------------------------------------------




          6.          Period for Review and Consultation. The Corporation
advises Executive to consult with an attorney regarding this Agreement before
signing it. Executive has been given 21 days after the date on which he receives
this Agreement to decide whether to sign it. If Executive elects to sign this
Agreement before expiration of the 21-day period, Executive does so voluntarily,
and intending to waive the balance of the 21-day period. By signing this
Agreement, Executive acknowledges that he has read this Agreement, understands
all of its provisions, and knowingly and voluntarily agrees to all of its terms
and provisions subject to the period of revocation set forth in Section 7.

          7.          Revocation Period. Executive may revoke this Agreement at
any time up to and including 7 calendar days after he signs it, by delivering
written notice of revocation to the Corporation within that period. This
Agreement shall not become effective or enforceable until this 7 day period has
expired without Executive having so revoked this Agreement. Once this revocation
period expires, if Executive has not revoked this Agreement, the Agreement will
be a binding, irrevocable agreement between Executive and the Corporation.

          8.          Entire Agreement. This Agreement is the complete
understanding between the parties and neither party is relying on any statement
other than the provisions of this Agreement. No other promises or agreements
shall be binding unless in writing signed by the parties to this Agreement.

                    The parties have signed below to confirm their agreement on
the above terms.


SOUTHERN MICHIGAN BANCORP, INC.

 

/s/ Richard E. Dyer

--------------------------------------------------------------------------------

 

"Corporation"

 

RICHARD E. DYER

 

 

 

"Executive"

 

 

 

 

 

By:

/s/ John H. Castle

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Its:

Chairman & CEO

--------------------------------------------------------------------------------

 

 

Date: July 22, 2008

 

 

 

 

 

 

 

 

 

 

 

 

Date: July 22, 2008

 

 

 

 






3

--------------------------------------------------------------------------------